Citation Nr: 0513010	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-08 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for mitral heart 
disease, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Mitral heart disease

The veteran is service-connected for mitral heart disease.  
Service medical records show treatment for rheumatic fever 
and a final diagnosis of valvular heart disease, mitral 
stenosis, and insufficiency.  He was hospitalized in January 
1952 and a diagnosis of rheumatic valvular disease with 
mitral insufficiency, grade II was made. 

His current diagnoses are rheumatic heart disease with mitral 
valvular involvement; arteriosclerotic heart disease status 
post myocardial infarction and coronary artery bypass 
grafting with continued minimal coronary insufficiency, 
marginal compensation, compensation class III, with a MET 
assessment of 5; and essential hypertension.  

A VA examination is necessary to determine how disabling the 
veteran's mitral heart disease is.



Arthritis

Service medical records show treatment for arthritis, with a 
working impression of acute arthritis of the left knee and 
right ankle.  The July 2002 VA examination diagnosis was of 
some current degenerative joint changes which were 
essentially generalized.  

In Duenas v. Principi, 18 Vet. App. 512 (2004), the Court 
indicated that a VA examination is required when a claimant 
submits competent evidence of persistent and recurrent 
symptoms of a claimed disease and an indication that those 
symptoms may be associated with his active military service.  
A VA examination has not been conducted.

In light of the above, a remand for a VA examination is 
necessary.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  A VA heart examination should be 
conducted.  The examiner should examine 
the veteran and review the claims folder.  
The examiner should estimate what the 
veteran's METs workload would be from 
mitral heart disease, standing alone; and 
what his left ventricular ejection 
fraction percent would be from mitral 
heart disease, standing alone.  If the 
examiner is unable to make these 
estimates, this should be stated.  The 
claims folder should be made available to 
the examiner.

2.  A VA examination should be conducted.  
The examiner should examine the veteran, 
review the claims folder, and render an 
opinion with reasons as to whether any of 
the veteran's current arthritis problems 
are related to service.  The claims 
folder should be made available to the 
examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


